THE COURT.
Writ of habeas corpus was issued upon the petition of Robert Erwin Morgan representing that while he has been confined in the Los Angeles county jail upon commitments following judgments of conviction of violation of sections 476a, 470 and 487.1 of the Penal Code, he has been denied the right and privilege of consulting, conferring and communicating with counsel under orders of the chief jail inspector. A return and a traverse to the return have been filed and a hearing has been had pursuant to the writ. Upon the hearing it was made to appear to the satisfaction of the court by the records kept in the jail, and otherwise, that the petitioner has not at any time been deprived of the right to consult and confer with attorneys; that upon the contrary he has been visited by numerous attorneys and has *665conferred with them frequently during the entire time of his present incarceration.
The writ is discharged and the petitioner is remanded.
Vallée, J., concurred in the judgment.
Petitioner’s application for a rehearing was denied June 24, 1955, and his application for a hearing by the Supreme Court was denied July 13, 1955.